Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 1 of 7




                                                   2:19-cv-1085
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 2 of 7
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 3 of 7
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 4 of 7
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 5 of 7
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 6 of 7
Case 2:19-cv-01085 Document 1 Filed 11/20/19 Page 7 of 7
Case 2:19-cv-01085 Document 1-1 Filed 11/20/19 Page 1 of 1
